Section 548, Or. L., provides generally for the review on appeal of judgments and decrees, and, so far as it applies to this matter, is as follows:
"No appeal to the supreme court shall be taken or allowed in any action for the recovery of money or damages only unless it appears from the pleadings in the case that the amount in controversy exceeds $250."
Counsel for respondents has cited many decisions from other states under statutes similar to our own, but not one of them seem to be in point in this case. In this state, the distinction between a suit in equity and an action at law is well preserved, and it will be seen that that part of the section quoted applies only to actions. The fact that the principal matter concerning which the suit was instituted was finally admitted by the defendants did not transmute the suit into an action, and, whatever the rule may be under the peculiar statutes of other states, we are bound by the terms of the statute.
The motion to dismiss will be overruled.
MOTION OVERRULED. *Page 676